MEMORANDUM **
Claudio Maciel-Camacho, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider its dismissal of his appeal from an immigration judge’s (“U”) denial of his application for asylum and withholding of deportation. We have jurisdiction under former 8 U.S.C. § 1105a(a). See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222-23 (9th Cir.2002). We review the BIA’s denial of motions for reconsideration for abuse of discretion. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). We deny the petition for review.
The BIA did not abuse its discretion in denying Maciel-Camacho’s motion for reconsideration because he failed to identify an error of fact or law in the BIA’s earlier dismissal of his appeal that would warrant reconsideration. See 8 C.F.R. § 1003.2(b)(1) (“A motion to reconsider shall state the reasons for the motion by specifying the errors of fact or law in the prior Board decision and shall be supported by pertinent authority.”)
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.